Title: To James Madison from Jonathan Williams, 19 July 1809
From: Williams, Jonathan
To: Madison, James


Sir.
New York July 19. 1809
I have received the Letter you did me the honour to write on the 15th Inst. and immediately paid the $25 it contained to the Treasurer of the USMP Society: I beg leave to thank you in their name for the authority you grant to consider you their Patron, and in my own for the permission you give me of laying before you a Representation relative to the military Academy, to be disposed of as circumstances may invite at the next session of Congress.
If I am a proper judge of my own Motives in any transaction whatever, I can most solemnly declare that I am actuated by those of the purest kind in all I do or say on this Subject. Nothing of personal advantage influences me (unless indeed the reflection of having rendered an essential Service to my native Country can be so called,) but under a Conviction that in our republican system of Government military Science can never be propagated & preserved by any other means than by educating Officers when young, and transfusing by theory & experiment into their minds the Lessons which in Europe are only gained by desolating Wars. I feel an enthusiastic desire of placing this Institution on the most advantageous footing that is possible and I hope the Government will liberally and ardently support my Endeavours. Although 100,000 men might be raised by a mere fiat, yet years would elapse and defeats would occur before, in the dear school of Experience, it would become an efficient army; but with 1000 Commissioned & non commission⟨ed⟩ Officers well instructed & in constant practice, an efficient army would rise like magic, & verify the fable of sowing dragons Teeth. Every professional man is convinced of the absolute necessity of a systematic education in his own profession, & feels, if not contempt, at least a want of confidence in those who enter into it without having passed through all the grades of previous Instruction. In no profession is this more true than in that of a Soldier—this may not be generally believed; but if ever I had a doubt in my own acquirements, it is after eight years almost exclusive research that I feel deeply impressed with the extent of the knowledge I have yet to attain. Those who judge only by appearances imagine they see a never failing source of defense when they see a well dressed militia parade; but this is delusion. They see indeed the component parts of the machine but the spring & regulator being wanting no effect can be produced.
I shall transmit my Report in due time through the War Department & in the mean time I have the honour to be with the most perfect Respect Sir Your Faithful & obedient Servant
Jona Williams
